                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 JOHN DOES #1-3, individually and on              )
 behalf of all others similarly situated,         )
                                                  )
         Plaintiffs,                              )
                                                  )   NO. 3:19-cv-00532
 v.                                               )
                                                  )
 WILLIAM B. LEE, et al.,                          )
                                                  )
         Defendants.                              )

                                            ORDER

        Before the Court is the parties’ Joint Motion to Stay Determination on Plaintiffs’ Motion

to Certify Rule 23(b)(2) Class. (Doc. No. 32.) The parties request that the Court stay any decision

on Plaintiffs’ class certification motion (Doc. No. 4) until after the initial case management

conference scheduled for September 16, 2019. (Id. at 2.) For good cause shown, the parties’ Joint

Motion to Stay Determination on Plaintiffs’ Motion to Certify Rule 23(b)(2) Class (Doc. No. 32)

is GRANTED. The Court will stay any decision on the class certification motion until the parties

conduct an initial case management conference and the Magistrate Judge enters a case

management order, which shall include a schedule for disposition of the motion for class

certification.

        IT IS SO ORDERED.



                                                      ____________________________________
                                                      WAVERLY D. CRENSHAW, JR.
                                                      CHIEF UNITED STATES DISTRICT JUDGE




      Case 3:19-cv-00532 Document 33 Filed 09/06/19 Page 1 of 1 PageID #: 211
